Title: To George Washington from Brigadier General William Irvine, 1 January 1780
From: Irvine, William
To: Washington, George


          
            Sir
            Crane’s Mills [N.J.] January 1st 1780
          
          My reasons for taking Post here; in preferrence to Westfield, were, not only on account of a better neighborhood for Cantoning the Troops, but also that it is more convenient both to Elizabethtown & Raway—about five miles from each of these places and ten from Woodbridge—The inclosed is from Lt Colonel Olney who Commands at Elizabethtown—the person he alludes to lives in that Town, & has I am informed, been frequently employed on the same business as I do not know the man cant say what degree of credit he deserves—General Maxwell can inform your Excellency on this head.
          As General Parsons told me he would inform your Excellency fully of the difficulties that attended this Post for Want of Provision & other matters I shall not at present trouble you with it—I am clearly of opinion it will be impracticable to put an entire stop to Trade—whilst so many Flaggs pass & such a Vast number of people in them—it is more than employment for an Officer to examin all their letters and packages—without paying attention to his Guard. I am With the greatest Esteem Your Excellencys Most Obedient Servant
          
            Wm Irvine
          
          
            P.S: It is reported that two of the Enemys fleet are drove on Shore at South Amboy—and that the Militia of that place are on Board—the particulars I have not yet been able to learn.
          
        